                                            Case 4:17-cv-02474-JSW Document 59 Filed 02/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LISA ROSILLO, et al.,                           Case No. 17-cv-02474-JSW
                                                        Plaintiffs,
                                   8
                                                                                           ORDER CONTINUING STAY
                                                  v.
                                   9

                                  10       ANNIE'S HOMEGROWN INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On October 17, 2017, the Court stayed1 this action in light of the Food and Drug

                                  15   Administration’s (“FDA”) “ongoing regulatory process regarding the use of the term ‘natural’ on

                                  16   food labeling.” (Dkt. No. 46.) The Court has three times continued this stay. (Dkt. No. 50, 55,

                                  17   57.) The Court continued the stay twice in 2019, noting there was evidence the FDA was

                                  18   “actively working” on the issue. For example, a December 19, 2018 letter to Congress from an

                                  19   FDA representative indicated that the FDA had planned to communicate “next steps” regarding its

                                  20   policies related to the term “natural” in 2019. The Court also explained that it would not stay the

                                  21   case indefinitely.

                                  22           2019 has come and gone, and the FDA’s comment period for the term “natural” closed on

                                  23   May 10, 2016—three years and nine months ago. The FDA’s glacial pace notwithstanding, the

                                  24   Court cannot set aside the simple fact that the FDA’s ultimate decision concerning the term

                                  25   “natural” will draw on technical and policy expertise specific to that agency. Further, FDA

                                  26   statements issued in late September of 2019 demonstrate the FDA is still actively working on the

                                  27
                                       1
                                  28    The Court also stayed related matter Campbell v. Annie’s Homegrown, Inc., et al., 17-cv-2588-
                                       JSW.
                                          Case 4:17-cv-02474-JSW Document 59 Filed 02/05/20 Page 2 of 2




                                   1   term “natural.” With even this slight indication that a decision or guidance is forthcoming, and

                                   2   consistent with the practice of other district courts in the Northern District of California and

                                   3   elsewhere, it is prudent to continue the stay.

                                   4           The parties are to submit a joint status report no later than November 20, 2020. If the FDA

                                   5   issues its decision or publishes guidance concerning the term “natural,” the parties shall inform the

                                   6   Court no later than seven days following the publication of the same.

                                   7           Finally, if, at any time, the Court becomes convinced that the FDA’s “apparently imminent

                                   8   resolution” of the “natural” issue is “illusory,” the Court will exercise its discretion and lift this

                                   9   stay. See Kane v. Chobani, LLC, 645 F. App’x 593, 595 n.1 (9th Cir. 2016) (citation omitted). By

                                  10   November 20, 2020, absent indications from the FDA that a decision is forthcoming by the end of

                                  11   2020, the Court will strongly consider lifting the stay.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 5, 2020

                                  14                                                      ______________________________________
                                                                                          JEFFREY S. WHITE
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
